995 F.2d 1061
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.John B. DEMPSEY, Plaintiff, Appellant,v.Vanna WHITE, Defendant, Appellee.
No. 93-1164.
United States Court of Appeals,First Circuit.
June 11, 1993

Appeal from the United States District Court for the District of Massachusetts
John B. Dempsey on brief pro se.
D.Mass.
AFFIRMED.
Before Torruella, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
The only question presented by this appeal is whether the district court abused its discretion in denying pro se appellant's motion under Fed.  R. Civ. P. 60(b).   See Duffy v. Clippinger, 857 F.2d 877, 879 (1st Cir. 1988).  Appellant's allegations that he is entitled to relief from judgment because of excusable neglect, Rule 60(b)(1), and newly discovered evidence, Rule 60(b)(2), are frivolous.  It is clear that appellant's profferings that he failed to cite certain statutes, propound certain theories, offer certain amendments, or refer to certain non-legal publications are merely attempts to reargue the merits of his case.  We affirmed the dismissal of appellant's complaint as frivolous under 28 U.S.C. § 1915(d).  Dempsey v. White, No. 91-1253, slip op.  Mar. 29, 1991.  There was no error of judgment on the part of the trial court.


2
Affirmed.


3
Appellant's pending motion for a gag order restraining order is denied.